Citation Nr: 0110979	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  99-20 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel

 INTRODUCTION

The veteran served on active duty from May 1953 to July 1955.  
He died on November [redacted], 1997; the appellant is his surviving 
spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The RO denied entitlement to 
service connection for the cause of the veteran's death, and 
eligibility for DEA in accordance with Chapter 35.

Although the appellant requested a hearing to be held at the 
RO before a traveling member of the Board (scheduled as a 
videoconference), she subsequently withdrew her request in 
March 2001.  38 C.F.R. § 20.704(e) (2000).

The Board notes that the appellant has also applied for 
burial benefits, but since this issue has been neither 
procedurally developed nor certified for appellate review, 
the Board is referring it to the RO for initial consideration 
and appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

  
 FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2. The probative evidence of record does not show that a 
disability related to active service was the principal or 
contributory cause of death.  

3. The appellant is not a surviving spouse of a veteran who 
was in receipt of or entitled to receive compensation at 
the time of death for service-connected disability that 
was rated totally disabling on either a schedular or 
unemployability basis for a period of 10 years immediately 
preceding death, or that was so rated for a period of not 
less than 5 years from the date of his discharge or other 
release from active duty.

  
CONCLUSIONS OF LAW

1. The cause of the veteran's death is not related to an 
injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1310 (West 1991 
& Supp. 2000); Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475 § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 3.303, 3.310(a), 3.312 (2000).

2. The claim of entitlement to DEA under Chapter 35, Title 
38, United States Code, lacks legal merit.  38 U.S.C.A. 
§§ 3501, 3510 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.807, 20.3020, 21.3021 (2000); Sabonis v. Brown, 6 
Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran was seriously injured during an automobile 
accident in March 1955 while still in service; the accident 
injured his spinal cord, leaving him almost entirely 
paralyzed below the neck.  



Service records, as well as a July 1955 report of examination 
for rating purposes, indicate that at the time of the 
incident, he was absent without official leave (AWOL) in a 
stolen vehicle.  Due to the circumstances surrounding his 
injuries, he was not granted entitlement to service 
connection for any disability resulting from the automobile 
accident.  

In July 1955, the veteran was discharged from active service.  
Despite his misconduct, he was given an honorable discharge.  
Service medical records leading up to his discharge, 
including the four months subsequent to his automobile 
accident, make no mention of medical complaints or disorders 
other than complications from his spinal cord injury, such as 
urinary incontinence.  Upon discharge, he was transferred 
from Brook Army Hospital at Fort Sam Houston to Long Beach 
Memorial Hospital, where he remained continually until August 
1962.    

Long Beach Memorial Hospital conducted an August 1962 final 
summary prior to releasing the veteran.  Physical examination 
findings remained within normal limits, except for those 
resulting from his spinal cord injury, diagnosed as 
"myelopathy, chronic, traumatic, due to fracture of C5 to 
C7."  Regarding the veteran's hospital course, the seven 
years of hospitalization were considered "remarkably free of 
any serious complications...he has enjoyed relatively good 
health."  No other conditions were diagnosed.

A certified copy of the veteran's death certificate 
establishes he died on November [redacted], 1997.  The death 
certificate shows a 2-month history of squamous cell 
carcinoma as the immediate cause of the veteran's death.  The 
death certificate also indicates he was undergoing inpatient 
treatment at Long Beach Memorial Hospital before he died.  



During his lifetime, the veteran had no adjudicated service-
connected disabilities.  After his death in November 1997, 
the appellant applied for entitlement to service connection 
for the cause of the veteran's death.   

In January 1998, the RO sent a letter to Long Beach Memorial 
Hospital requesting evidence in support of the appellant's 
claim; nothing was received from Long Beach Memorial 
Hospital.

In a rating decision dated in August 1998, the RO denied the 
claim and notified the appellant of that decision by letter 
dated September 12, 1998.  The appellant filed a notice of 
disagreement in April 1999.  She then filed her substantive 
appeal to the Board (VA Form 9) in September 1999.  In March 
2001, the appellant's representative submitted an informal 
brief, discussed in further detail below.    


Criteria

Service Connection for Cause of Death

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service-
connected disability.  38 U.S.C.A. § 1310 (West 1991 and 
Supp. 2000); 38 C.F.R. § 3.312 (2000).  




In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997).  

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000).  Notwithstanding the foregoing, 
service connection may be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

Service connection may also be granted for a disability 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2000).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993), 
and Allen v. Brown, 7 Vet. App. 439 (1995).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2000).  

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  



The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  

The debilitating effects of a service-connected disability 
must have made the veteran materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).









The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).  


Dependents' Educational Assistance

The educational program established by Chapter 35, Title 38 
is for the purpose of providing opportunities for education 
to eligible persons whose education would otherwise be 
impeded or interrupted by reason of the disability or death 
of a parent or spouse from a disease or injury incurred or 
aggravated in the Armed Forces after the beginning of the 
Spanish-American War, and for the purpose of aiding such 
persons in attaining the educational status which they might 
normally have aspired to and obtained but for the disability 
or death of such parent or spouse.  See 38 U.S.C.A. § 3500 
(West 1991).  

Each eligible person shall, subject to the provisions of 
Chapter 35, Title 38, be entitled to receive educational 
assistance.  38 U.S.C.A. § 3510 (West 1991).



An "eligible person" means, in pertinent part, the 
surviving spouse of any person who died of a service-
connected disability, the spouse of any member of the Armed 
Forces serving on active duty who, by the Secretary concerned 
in one or more of the following categories and has been so 
listed for a total of more than ninety days: (i) missing in 
action, (ii) captured in line of duty by a hostile force, or 
(iii) forcibly detained or interned in line of duty by a 
foreign government or power, or the spouse of any person who 
has a total disability permanent in nature resulting from a 
service-connected disability, or the surviving spouse of a 
veteran who died while 
a disability so evaluated was in existence, arising out of 
active military, naval, or air service after the beginning of 
the Spanish-American War, but only if such service 
did not terminate under dishonorable conditions.  See 
38 U.S.C.A. §§ 3501(a)(1)(B) (West 1991); 38 C.F.R. §§ 3.807, 
20.3021 (2000).  

Basic eligibility for educational assistance under 
38 U.S.C.A. Chapter 35, exists where the veteran:

(1) Was discharged from service under conditions other than 
dishonorable, or died in service; and

(2) Has a permanent total service-connected disability; or

(3) A permanent and total service-connected disability was in 
existence at the date of the veteran's death; or

(4) Died as a result of a service-connected disability; or 
(if a service person)

(5) Is on active duty as a member of the Armed Forces and now 
is, and for a period of more than 90 days, has been listed by 
the Secretary concerned as missing in action, captures in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.

(b) Service.  Service-connected disability or death must have 
been the result of active military, naval, or air service on 
or after April 21, 1898.  (Pub. L. 89-358) Effective 
September 30, 1966, educational assistance for a child (but 
not for a spouse or surviving spouse) may be authorized based 
on service in the Philippine Commonwealth Army or as a 
Philippine Scout as defined in § 3.8(b), (c), or (d) of this 
part.  (See §§ 3.6(a) and 3.807 of this chapter) 38 U.S.C.A. 
§ 3501; 38 C.F.R. §§ 20.3020, 203021.


Analysis

I. Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In March 2001, the appellant's representative submitted an 
informal brief requesting a remand in the interest of due 
process because of the changes in law brought about by the 
VCAA.  The Board is satisfied that all relevant facts 
pertaining to this issue have been properly developed, and 
that no further assistance is required to satisfy the duty to 
assist provisions as mandated by the VCAA.  VCAA of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).   

Specifically, the record shows the RO issued a rating 
decision followed by a statement of the case.  These 
documents and actions specifically notified the appellant of 
what is required to substantiate her claim.  A request for 
evidence was sent to Long Beach Memorial Hospital, the last 
facility to treat the veteran prior to his death.  

While the records from Long Beach Memorial Hospital were 
never received and a follow-up request was never sent by the 
RO, the Board finds such actions non-prejudicial because no 
reasonable possibility existed that such assistance would 
have aided in substantiating the appellant's claim.  That is, 
medical records documenting two months of treatment of 
terminal cancer contain no probative value; carcinoma has 
been sufficiently established by the death certificate as the 
immediate and only cause of death.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A). 

The appellant presented contentions demonstrating her notice 
and knowledge of the changes in law and what is required for 
entitlement to service connection.  For instance, the 
appellant's representative submitted an informal brief as 
recently as March 2001 wherein it was argued a remand of the 
case to the RO was necessary to meet the notice and duty to 
assist provisions of the VCAA.  

The brief specifically argued that the issue of VCAA was not 
first decided by the RO, such that the effect of an adverse 
final decision from the Board would be prejudicial to the 
appellant.  (Appellant citing Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); Collaro v. West, 136 F. 3d 1305 (Fed. Cir. 
1994)). 

The Board, however, finds that the appellant is not 
prejudiced by its consideration of her claim pursuant to the 
new law without it first being considered by the RO.   VA has 
already met all obligations to the veteran under this new 
law.  

The appellant argues that a final decision by the Board would 
not allow the opportunity for rebuttal at a meaningful time, 
but the appellant and her representative have been offered 
the opportunity to submit evidence and argument on the merits 
of the issue on appeal.  The Board notes that although VCAA 
came into being subsequent to the August 1999 issuance of the 
statement of the case, the new law merely redefines the 
obligations of VA from a procedural standpoint, thus not 
affecting any of the merits or procedural concerns from the 
appellant's perspective.  Even if the appellant were arguing 
a remand based on the actual merits of a claim, the Board 
does not err as a matter of law in addressing the merits in 
the first instance so long as there is an evaluation of any 
potentially prejudicial effect to the appellant's interest.  
Curry v. Brown, 7 Vet. App. 59 (1994).       

In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions and that a remand for 
adjudication of her claim by the RO under the new law would 
only serve to further delay resolution of her claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the appellant's claim on 
the merits.

II. Service Connection (Cause of Death)

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, No. 00-7023 (Fed. Cir. Oct. 13, 2000); 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and 
cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).


The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The current disability requirement has been met because the 
veteran died of squamous cell carcinoma.  Carbino, supra.   

Squamous cell carcinoma was the immediate and only cause of 
the veteran's death, but there is no evidence suggesting that 
the disease was incurred in, or aggravated by, military 
service.  38 C.F.R. § 3.303.  Service records indicate a 
generally healthy veteran until he experienced his 
debilitating spinal cord injury only months prior to 
discharge.  Requiring assistance with activities of daily 
living, the veteran was an inpatient at Long Beach Memorial 
Hospital for over seven years, and the discharge summary from 
this full-time treating source makes no mention of carcinoma 
or other cancer-related diagnoses.

A review of the claims file shows that, aside from his 
carcinoma, the veteran only suffered from the effects caused 
by his spinal cord injury.  Due to his willful misconduct, 
however, the veteran was not granted entitlement to service 
connection for that injury.  38 C.F.R. § 3.1(n), 3.301 
(2000).  Consequently, whether carcinoma was proximately due 
to, the result of, or aggravated by a service-connected 
disability need not be addressed, since the veteran had no 
adjudicated service-connected disabilities in his lifetime.  
38 C.F.R. § 3.310(a).





For entitlement to service connection for the veteran's cause 
of death, the appellant must therefore link the veteran's 
squamous cell carcinoma directly to service.  In this case, 
the evidence does not show competent evidence of in-service 
incurrence or aggravation of the veteran's fatal carcinoma.  
Hickson, supra.  

Service medical records are negative for any signs, symptoms, 
diagnoses, or treatment of any carcinomatous illness.  After 
the July 1955 separation from service, long-term treatment up 
to and throughout 1962 make no mention of carcinoma.  Of 
particular significance, the November 1997 death certificate 
indicates the time interval between the onset of squamous 
cell carcinoma to the date of death to be only two months in 
duration.      

There is thus no evidence to substantiate the appellant's 
claim, and the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions as to 
whether the veteran's cause of death is related to a disease 
or injury incurred, or aggravated by, service.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

In light of the above, the Board is of the opinion that a 
preponderance of the evidence is against the appellant's 
claim for service connection of the cause of death because 
the probative medical evidence does not show that the cause 
of death was incurred in, or aggravated by, military service 
or was secondary to a service-connected disability.  Gilbert, 
supra.

III. Dependents' Educational Assistance

A certified copy of the appellant's marriage certificate 
shows that she is the surviving spouse of the veteran.  


As discussed above, however, the deceased veteran did not die 
of a service-connected disability, and he did not die while 
having a disability evaluated as total and permanent in 
nature resulting from a service-connected disability, arising 
out of active military service.  Accordingly, the appellant 
is not considered an "eligible person" entitled to receive 
educational benefits.  38 U.S.C.A. § 3501(a)(1)(B)(C)(D) 
(West 1991); 38 C.F.R. §§ 3.807, 21.3021(a)(2)(i)(ii) (2000).

The appellant has based her claim of eligibility for Chapter 
35 benefits on a contention that the veteran's carcinoma 
resulting in his death was related to service.  However, the 
Board has found that the veteran's death was not due to 
service-connected disease or disability, and has denied her 
claim for service connection for the cause of the veteran's 
death.

The appellant has not contended, nor does the evidence show, 
as pointed out above, that the veteran had a permanent total 
service-connected disease or disability at the time of his 
death.  In fact, the veteran was never service-connected for 
any disability during his lifetime.  Thus, the appellant does 
not meet the eligibility requirement for Chapter 35 benefits, 
as outlined in 38 C.F.R. § 3.807.

To avoid confusion, in a case such as this one, where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Therefore, the claim for Chapter 35 benefits is denied as 
lacking legal merit.



ORDER

The claim of entitlement to service connection for the 
veteran's cause of death is denied.

The claim of entitlement to DEA benefits under Chapter 35, 
Title 38, United States Code is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

